Citation Nr: 0334945	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  03-04 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	ABS Legal Services, LLC


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk




INTRODUCTION

The veteran served on active duty from January 25, 1952 until 
April 12, 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development in this case.  

The veteran asserts that he suffered a back injury while 
serving on active duty.  The veteran's service medical 
records are no longer available, most likely having been 
destroyed in an accidental fire at the National Personnel 
Records Center in 1973.  While the RO has obtained morning 
reports for April 12 and 14, 1952 and extracts of military 
hospital reports from the Surgeon General's Office, no 
documentation of a back injury in service was discovered.

In a January 2000 letter, the veteran's representative 
informed the RO that the veteran had been treated in the 
service for various medical conditions and "has continuously 
treated with multiple medical providers since that time."  
The representative also requested that the RO "contact Mr. 
Knight to obtain an exhaustive list of medical providers and 
incorporate [the veteran's] medical records into his claims 
file."  In a May 2002 letter, the RO informed the veteran of 
what evidence was needed to substantiate his claim and 
advised him to complete an Authorization and Consent to 
Release Information form so that the RO could request the 
veteran's private medical records.  It appears that the 
veteran has not returned the form or provided the RO with the 
private medical records.  In addition, it appears from a May 
2002 report of contact with the veteran that the RO was 
unable to obtain any additional information from the veteran 
over the phone. 
  
In cases where the veteran's service medical records are 
unavailable through no fault of the veteran, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  In order to afford the veteran every 
consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.  In this regard, a 
medical opinion after review of the entire record and 
examination of the veteran is warranted to indicate whether 
or not the veteran has a current disability, and if so, 
whether or not his current back disability resulted from his 
military service.  38 C.F.R. § 3.159(c)(4). 

The Board notes that VA is required to address the Veteran's 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The claims file should be reviewed to ensure 
that all notification and development action required by the 
VCAA is completed under 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002), including written notice of the evidence, 
if any, the veteran is expected to provide in support of the 
claim and the evidence, if any, that will be obtained for 
him.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir 2003).  The veteran should be 
informed that notwithstanding any information previously 
provided, a full year is allowed to respond to a VCAA notice.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).

Accordingly, this case is REMANDED for the following actions:

1.  Development contemplated by the VCAA 
should be undertaken including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information and any evidence not 
previously provided to VA which is 
necessary to substantiate the claim on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio) including private medical 
records.  The veteran should also be 
apprised of the VCAA notice obligations 
in accordance with the aforementioned 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs.

2.  The veteran should again be asked to 
identify any sources of  VA and non-VA 
treatment for his back disability.  After 
obtaining any necessary authorizations, 
an attempt to obtain copies of all such 
treatment records should be undertaken.

3.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature and etiology of any back 
disability that might be present.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner should provide an opinion as to 
whether the veteran suffers from an 
existing back disability; and if so, 
whether it is at least as likely as not 
that the veteran's back disability is 
related to the veteran's active duty 
service.  

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




